Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on April 27, 2022. Claim 5 is cancelled and new claims 6-8 are added. Claims 1-4 and 6-8 are now pending in the application.
	
Response to Amendment/Arguments
3.	Applicant’s amendment/arguments filed on 04/27/2022, are acknowledged. With respect to the rejections of claims 1-5 under 35 U.S.C. 103, the applicant’s outstanding amendment/arguments (see REMARKS, pages 5-7) have been fully considered and are persuasive. Accordingly, the previous office action sent on 01/28/2022 has been withdrawn.

Allowable Subject Matter
4.	Claims 1-4 and 6-8 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The Applicants’ amendment/arguments in the outstanding response filed 04/27/2022 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed user equipment (claim 1) and apparatus (claim 6) controlling the user equipment of the cellular communication system, comprising, among other limitations, the novel and unobvious limitations as “ ... , wherein the controller is configured to record MDT measurement information including a measurement result for the cellular communication system, the controller is configured to include the measurement result for the at least one of the WLAN and the Bluetooth in the MDT measurement information when the measurement result for the at least one of the WLAN and the Bluetooth is available, the transmitter is configured to transmit, to the network, a first availability indicator indicating that the measurement result for the cellular communication system is included in the MDT measurement information, and when the measurement result for the at least one of the WLAN and the Bluetooth is included in the MDT measurement information, the transmitter is configured to transmit, to the network, a second availability indicator indicating that the measurement result for the at least one of the WLAN and the Bluetooth is further included in the MDT measurement information.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-4 and 7-8.

5. 	References U.S. 9,253,678; U.S. 9,264,928; U.S. 9,374,665; U.S. 9,674,723 and U.S. 10,521,487 are cited because they are put pertinent to improve the measurement reporting for MDT data in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        

May 25, 2022